Citation Nr: 0112803	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  96-15 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for gout, claimed as 
secondary to the service-connected hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating decision of the 
RO.  

In June 1997, the Board remanded the case for additional 
development of the record.  In May 1999, the Board then 
requested a medical specialist's opinion from the Veterans 
Health Administration (VHA).  That opinion was received in 
June 1999.  In August 1999, the Board issued a decision 
denying service connection for gout.  

In March 2000, the United States Court of Appeals for 
Veterans Claims (Court) granted a Joint Motion and vacated 
the Board's August 1999 decision and remanded the case to the 
Board for further consideration.  

In July 2000, the Board remanded the case for additional 
development.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

In October 2000, a VA examiner provided an addendum to a 
September 1997 VA examination report.  The examiner addressed 
the reasoning for his conclusion that there was "no direct 
relationship between [the veteran's] service-connected 
hypertension and the development of gout."  He failed, 
however, to address the reasoning for his conclusion that the 
gout was not worsened by the hypertension.  Indeed, the 
private medical evidence submitted suggests that the 
veteran's hypertension either caused or worsened his gout.  

The veteran's representative has also requested that the 
Board obtain an opinion from an independent medical expert.  
The Board agrees that a medical opinion should be obtained; 
however, as the case must be remanded for other reasons, the 
RO should have the records reviewed by a VA physician.  If 
the case is returned to the Board, the Board will then 
consider the request for an independent medical opinion.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses for any other VA or non-VA 
health care providers who may support his 
assertion that his service-connected 
hypertension caused or worsened his gout.  
The RO should attempt to secure 
statements from any such health care 
providers.  

2.  Then, if warranted following the 
above development, the RO should have the 
veteran's medical records reviewed by a 
VA physician.  The physician should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected hypertension caused or 
worsened his gout.  A complete rationale 
for any opinion expressed must be 
provided.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995).  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

